UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No.1)1 Blueprint Medicines Corporation (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 09627Y109 (CUSIP Number) December 31, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAME OF REPORTING PERSON Biotechnology Value Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.1% 12 TYPE OF REPORTING PERSON PN 2 1 NAME OF REPORTING PERSON Biotechnology Value Fund II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.2% 12 TYPE OF REPORTING PERSON PN 3 1 NAME OF REPORTING PERSON Biotechnology Value Trading Fund OS LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 1% 12 TYPE OF REPORTING PERSON PN 4 1 NAME OF REPORTING PERSON BVF Partners OS Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 1% 12 TYPE OF REPORTING PERSON CO 5 1 NAME OF REPORTING PERSON BVF Partners L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,278,459 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.4% 12 TYPE OF REPORTING PERSON PN, IA 6 1 NAME OF REPORTING PERSON BVF Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 2,278,459 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 2,278,459 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.4% 12 TYPE OF REPORTING PERSON CO 7 1 NAME OF REPORTING PERSON Mark N. Lampert 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 2,278,459 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,278,459 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.4% 12 TYPE OF REPORTING PERSON IN 8 Item 1(a). Name of Issuer: Blueprint Medicines Corporation, a Delaware corporation (the “Issuer”). Item 1(b). Address of Issuer's Principal Executive Offices: 38 Sidney Street, Suite 200 Cambridge, Massachusetts 02139 Item 2(a). Name of Person Filing Item 2(b). Address of Principal Business Office or, if None, Residence Item 2(c). Citizenship Biotechnology Value Fund, L.P. (“BVF”) 1 Sansome Street, 30th Floor San Francisco, California 94104 Citizenship: Delaware Biotechnology Value Fund II, L.P. (“BVF2”) 1 Sansome Street, 30th Floor San Francisco, California 94104 Citizenship: Delaware Biotechnology Value Trading Fund OS LP (“Trading Fund OS”) PO Box 309 Ugland House Grand Cayman, KY1-1104 Cayman Islands Citizenship: Cayman Islands BVF Partners OS Ltd. (“Partners OS”) PO Box 309 Ugland House Grand Cayman, KY1-1104 Cayman Islands Citizenship: Cayman Islands BVF Partners L.P. (“Partners”) 1 Sansome Street, 30th Floor San Francisco, California 94104 Citizenship: Delaware BVF Inc. 1 Sansome Street, 30th Floor San Francisco, California 94104 Citizenship: Delaware Mark N. Lampert (“Mr. Lampert”) 1 Sansome Street, 30th Floor San Francisco, California 94104 Citizenship: United States Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.” 9 Item 2(d). Title of Class of Securities: Common Stock, par value $0.001 per share (the “Common Stock”) Item 2(e). CUSIP Number: 09627Y109 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: /x/ Not applicable. (a) / / Broker or dealer registered under Section 15 of the Exchange Act. (b) / / Bank as defined in Section 3(a)(6) of the Exchange Act. (c) / / Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) / / Investment company registered under Section 8 of the Investment Company Act. (e) / / An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f) / / An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g) / / A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) / / A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) / / A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act. (j) / / Group, in accordance with Rule 13d-1(b)(1)(ii)(J). (k) / / Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership (a) Amount beneficially owned: As of the close of business on December 31, 2015 (i) BVF beneficially owned 1,110,023shares of Common Stock, (ii) BVF2 beneficially owned 606,454 shares of Common Stock, and (iii) Trading Fund OS beneficially owned 129,448 shares of Common Stock. Partners OS as the general partner of Trading Fund OS may be deemed to beneficially own the 129,448 shares of Common Stock beneficially owned by Trading Fund OS. 10 Partners, as the general partner of BVF, BVF2, the investment manager of Trading Fund OS, and the sole member of Partners OS, may be deemed to beneficially own the 2,278,459 shares of Common Stock beneficially owned in the aggregate by BVF, BVF2, Trading Fund OS, and certain Partners management accounts (the “Partners Management Accounts”), including 432,534 shares of Common Stock held in the Partners Management Accounts. BVF Inc., as the general partner of Partners, may be deemed to beneficially own the 2,278,459 shares of Common Stock beneficially owned by Partners. Mr. Lampert, as a director and officer of BVF Inc., may be deemed to beneficially own the 2,278,459 shares of Common Stock beneficially owned by BVF Inc. The foregoing should not be construed in and of itself as an admission by any Reporting Person as to beneficial ownership of any shares of Common Stock owned by another Reporting Person. Partners OS disclaims beneficial ownership of the shares of Common Stock beneficially owned by Trading Fund OS. Each of Partners, BVF Inc. and Mr. Lampert disclaims beneficial ownership of the shares of Common Stock beneficially owned by BVF, BVF2, Trading Fund OS, and the Partners Management Accounts, and the filing of this statement shall not be construed as an admission that any such person or entity is the beneficial owner of any such securities. (b) Percent of class: The following percentages are based on 27,100,791 shares of Common Stock outstanding as of November 2, 2015, as disclosed in the Issuer’s Quarterly Report filed on Form 10-Q with the Securities and Exchange Commission on November 9, 2015. As of the close of business on December 31, 2015 (i) BVF beneficially owned approximately 4.1% of the outstanding shares of Common Stock, (ii) BVF2 beneficially owned approximately 2.2% of the outstanding shares of Common Stock, (iii) Trading Fund OS beneficially less than 1% of the outstanding shares of Common Stock (iv) Partners OS may be deemed to beneficially own less than 1% of the outstanding shares of Common Stock, and (v) each of Partners, BVF Inc. and Mr. Lampert may be deemed to beneficially own approximately 8.4% of the outstanding shares of Common Stock (approximately 1.6% of which is held in the Partners Management Accounts). (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote See Cover Pages Items 5-9. (ii) Shared power to vote or to direct the vote See Cover Pages Items 5-9. (iii) Sole power to dispose or to direct the disposition of See Cover Pages Items 5-9. 11 (iv) Shared power to dispose or to direct the disposition of See Cover Pages Items 5-9. Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Partners, BVF Inc. and Mr. Lampert share voting and dispositive power over the shares of Common Stock beneficially owned by BVF, BVF2, Trading Fund OS, and the Partners Management Accounts. Item 7. Identification and Classification of the Subsidiary That Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable. Item 8. Identification and Classification of Members of the Group. See Exhibit 99.1 Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certifications. By signing below each of the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 12 SIGNATURE After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 16, 2016 BIOTECHNOLOGY VALUE FUND, L.P. BVF INC. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert By: /s/ Mark N. Lampert President Mark N. Lampert President MARK N. LAMPERT BIOTECHNOLOGY VALUE FUND II, L.P. /s/ Mark N. Lampert By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert President BVF PARTNERS L.P. By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert President BVF PARTNERS OS LTD. By: BVF Partners L.P., its sole member By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert President BIOTECHNOLOGY VALUE TRADING FUND OS LP By: BVF Partners L.P., its investment manager By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert President 13
